Citation Nr: 0732060	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  06-28 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than September 
16, 2004, for a grant of service connection for post-
traumatic epilepsy, also claimed as residuals of head injury.

2.  Entitlement to an increased rating for residuals of 
fracture of the left tibial plateau, currently evaluated as 
20 percent disabling.

3.  Entitlement to an increased rating for residuals of 
fracture of the right fourth metacarpal (dominant right 
hand), currently evaluated as 10 percent disabling.

4.  Entitlement to an effective date earlier than September 
16, 2004, for a grant of a 100 percent disability rating for 
service-connected post-traumatic epilepsy, also claimed as 
residuals of head injury.
 

WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

A. Hinton, Counsel

INTRODUCTION

The veteran served on active duty from May 1972 to February 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Winston-Salem, North 
Carolina (RO), which denied the benefits sought on appeal.  
The veteran perfected appeals from rating decisions in 
January and June 2005, which respectively denied the two 
rating claims and the earlier effective claim on appeal and 
adjudicated here below.  

The issue of entitlement to an effective date earlier than 
September 16, 2004, for a grant of a 100 percent disability 
rating for service-connected post-traumatic epilepsy, also 
claimed as residuals of head injury, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran submitted a formal application containing his 
original claim of entitlement to service connection for post-
traumatic epilepsy, also claimed as residuals of head injury, 
on February 8, 1982. 

2.  In unappealed decisions of the RO in June 1982 and 
December 1986, the RO denied service connection for post-
traumatic epilepsy, and residuals of head injury, 
respectively; on the basis that there was no evidence of 
epilepsy, during service or within one year afterward, and no 
residuals of head injury were diagnosed in service.

3.  In January 2005, the RO first received service department 
records consisting of a service medical record dated in 
January 1973 showing the veteran was under observation after 
a head injury in December 1972.

4.  On September 16, 2004, the veteran submitted an 
application claiming service connection for residuals of a 
head injury, seizures.

5.  By a rating action in April 2005, the RO granted service 
connection for post-traumatic epilepsy, also claimed as 
residuals of head injury, effective from September 16, 2004, 
largely on the basis of the service department records first 
obtained in January 2005, which verified the veteran's 
inservice head injury.
 
6.  The veteran's service-connected residuals of fracture of 
the left tibial plateau is not shown to be productive of more 
than moderate knee disability.

7.  The veteran's residuals of fracture of the right fourth 
metacarpal (dominant right hand) is not productive of 
disability that approximates amputation with metacarpal 
resection. 


CONCLUSIONS OF LAW

1.  The proper effective date for the award of service 
connection for post-traumatic epilepsy, also claimed as 
residuals of head injury, is February 8, 1982, the date the 
veteran's original claim was received by the VA.  38 U.S.C.A. 
§§ 5107, 5110(b)(1) (West 1991); 38 C.F.R. §§ 3.1(p), 
3.156(c), 3.160(b), 3.400(b)(2), (q)(2) (2007).

2.  The criteria for a disability rating in excess of 20 
percent for residuals of fracture of the left tibial plateau, 
are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4, Diagnostic Code 5262 (2007).
 
3.  The criteria for a rating in excess of 10 percent for 
residuals of fracture of the right fourth metacarpal, are not 
met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, 
Diagnostic Codes 5227, 5155 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2007).  VA must provide such 
notice to a claimant prior to an initial unfavorable decision 
on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 18 
Vet. App. 112, 119-120 (2004).

In this case, VA has provided notice addressing the 
notification requirements of the VCAA by means of several 
letters in 2004, and most recently by letters in November 
2005 and March 2006.  Those letters addressed the veteran's 
claim for an earlier effective date for service connection 
for his post-traumatic epilepsy, and the claims for increased 
ratings here on appeal.  In those letters, the RO 
specifically informed the veteran of the types of evidence 
needed in order to substantiate a claim of entitlement to an 
earlier effective date, and to substantiate a claim of 
entitlement to an increased rating.  VA has also informed the 
veteran of the division of responsibility between the veteran 
and VA for obtaining that evidence, and VA requested that the 
veteran provide any information or evidence in his possession 
that pertained to such a claim.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).
 
To the extent that any required notice was not provided prior 
to the initial unfavorable adjudication, in a case involving 
the timing of the VCAA notice, the appellant has a right to a 
VCAA content-complying notice and proper subsequent VA 
process.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  After VCAA compliant notice was provided, the 
appellant was then afforded an opportunity to respond.  He 
has described the basis for his claim in statements.  The 
claims were subsequently readjudicated and the veteran was 
provided a statement of the case, and supplemental statement 
of the case for the earlier effective date claim.  Under 
these circumstances, the Board determines that the 
notification requirements of the VCAA have been satisfied.  
Id; Quartuccio v. Principi, 16 Vet. App. 183 (2002)

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of veteran's service 
medical records, private and VA medical records, transcripts 
of hearings, statements, and other submissions made in 
support of the veteran's claim.

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured any defect in the VCAA notice.  The purpose 
behind the notice requirement has been satisfied, because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed 
claim.
 
II.  Earlier Effective Date for Post-Traumatic Epilepsy, Also 
Claimed as Residuals of Head Injury

The veteran seeks an effective date earlier than September 
16, 2004, for service connection for post-traumatic epilepsy, 
also claimed as residuals of head injury.  The veteran claims 
that the effective date for service connection should be back 
to the date of an earlier claim submitted in June 1976.  
Review of the claims file, however, does not show that any 
pertinent claim was submitted prior to February 8, 1982.  On 
that date, the veteran submitted a claim for epilepsy as a 
residual of a head injury.  

The RO addressed that claim in a June 1982 rating decision.  
In that decision the RO denied entitlement to service 
connection for epilepsy, residuals of head injury, on the 
basis that there was no evidence of epilepsy during service 
or during the presumptive period; and that residuals of head 
injury were not diagnosed in service.  Accordingly, the RO 
denied service connection for that disability.  

The record at the time of the June 1982 rating decision does 
not contain any evidence of a current diagnosis of epilepsy 
or other residuals of a head injury.  Service medical records 
available at that time show that the veteran was treated in 
November 1972 with complaints that he was found laying on the 
ground with a history of "falling out" or being 
unconscious, and that he blacked out as he was walking.  

At the time of the June 1982 rating decision, there are no 
further medical records referable to residuals of head injury 
or epilepsy except that in a June 1973 report of medical 
history, the veteran reported that he had had a head injury.  
At that time the veteran also stated that his present health 
was good; and on examination, the evaluation was normal for 
all referable systems, including for head and neurologic 
examination.  During a subsequent separation examination in 
February 1974, the veteran reported he had had no head 
injury, or other problems referable to residuals of head 
injury or epilepsy; and on examination the evaluation was 
normal for all referable systems including neurologic and 
head.

On October 30, 1986, the veteran submitted a formal 
application claiming entitlement to service connection for 
residuals of a head injury in December 1972.  In a December 
1986 letter, the RO notified the veteran of its decision to 
decline to reopen that claim on the basis that recently 
submitted evidence did not constitute new and material 
evidence.  

The veteran did not appeal the June 1982 rating decision or 
the RO's decision in December 1986, which therefore are 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2007).  Both of these decisions were final in the 
absence of clear and unmistakable error (CUE).  The Board has 
reviewed the record and finds that no allegation has been 
made that would be adequate to raise a valid claim of CUE in 
either decision.  38 C.F.R. § 3.105(a); Damrel v. Brown, 6 
Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992)).

On September 16, 2004, the veteran submitted a formal 
application for compensation benefits, in which he claimed 
entitlement to service connection for residuals of a head 
injury which caused blackouts and seizures.  Note that 
epilepsy is a seizure disorder.  See Dorland's Illustrated 
Medical Dictionary 628, 1676 (30th ed. 2003).  There are no 
previous communications after the RO's December 1986 decision 
indicating an intent to apply for benefits based on a claim 
of entitlement to service connection for epilepsy, residuals 
of head injury.

In an April 2005 rating decision, the RO granted service 
connection for post-traumatic epilepsy, also claimed as 
residuals of head injury, and assigned that disability a 100 
percent disability rating, effective from September 16, 2004.  
Later in April 2005, the veteran claimed an earlier effective 
date than September 16, 2004 for service connection for that 
disability.  In a June 2005 rating decision, the RO denied 
that claim; and the veteran perfected an appeal as to the 
effective date for service connection.

In analyzing the veteran's claim for an effective date 
earlier than September 16, 2004, for an award of service 
connection for post-traumatic epilepsy, also claimed as 
residuals of head injury, the Board notes, that under the 
provisions of 38 C.F.R. § 3.400, except as otherwise 
provided, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(b)(1) (West 
1991); 38 C.F.R. § 3.400(b)(2).

The United States Court of Veterans Appeals noted, in Spencer 
v. Brown, 4 Vet. App. 283 (1993), that "where the claim is 
reopened on the basis of new and material evidence that are 
from service department reports, the VA has consistently 
treated it as a true 'reopening' of the original claim and a 
review of the former disposition in light of the service 
department reports which were considered to have been lost or 
mislaid, and the award of benefits is made retroactive to the 
date of the original claim.  See 38 C.F.R. § 3.400(q)(2) [ ]; 
VA G.C. Digested Opinion, July 17, 1984, (stating that § 
3.400(q)(2) reflects 'a long-standing VA policy treating 
supplemental service department reports correcting prior 
erroneous reports as providing a basis for an award of 
benefits based on the veteran's original claim.'" Id. at 
293.

Although there is a prior final RO rating decision on the 
issue of entitlement to service connection for post-traumatic 
epilepsy, also claimed as residuals of head injury, 38 C.F.R. 
§ 3.156(c) provides that where new and material evidence 
consists of a supplemental report from the service 
department, received before or after the decision has become 
final, the former decision will be reconsidered.  This 
contemplates that official service department records which 
presumably had been misplaced have been located and forwarded 
to VA.  Where such records clearly support the assignment of 
a rating over a part or the entire period of time, a 
retroactive evaluation will be assigned accordingly except as 
it may be affected by the filing date of the original claim.

Further, 38 C.F.R. § 3.400(q)(2) provides that where new and 
material evidence consists of service department records 
(since it is considered these records were lost or misplaced) 
the effective date will be assigned to agree with the 
evaluation or date of receipt of claim on which prior 
evaluation was made, whichever is later, subject to rules on 
original claims filed within one year after separation from 
service.  On claims for direct service connection the 
effective date will be the day following separation from 
active service or date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, the day of receipt of claim will be the effective 
date of service connection. 38 C.F.R. § 3.400(b)(2).

A review of the record shows that in the April 2005 rating 
decision, the RO  reopened the veteran's claim for service 
connection for post-traumatic epilepsy, also claimed as 
residuals of head injury, and granted service connection for 
that disability.  That grant was based in large part on 
service department records showing evidence that the veteran 
suffered an injury to his head during service.

Review of the claims file shows that the evidence referred to 
by the RO was a service record, DA Form 2173, titled 
"statement of medical examination and duty status" dated in 
late January 1973, which shows that the veteran was under 
observation after a head injury in late December 1972.  The 
statement detailed that the veteran reported that he was 
pushed from a train.  The RO received that record in January 
2005.

In the April 2005 rating decision, the RO determined that 
because of this evidence, the veteran's claim that he had 
epilepsy due to a head injury was plausible.  On that basis, 
the RO requested an examination.  On examination, the 
examiner opined that a seizure disorder was the result of the 
head trauma sustained in service.  Based on that opinion and 
the additional service medical evidence of a head injury in 
service, the RO granted service connection for the epilepsy, 
effective from the date of the most recent claim, September 
16, 2004.  

Review of the claims file shows that the service medical 
record, on which the RO relied in granting service connection 
for post-traumatic epilepsy, also claimed as residuals of 
head injury, was first received by VA in January 2005.  
Review of the record shows that the April 2005 rating 
decision to reopen and grant the claim for service connection 
was largely based on that service medical record showing a 
significant head injury requiring observation, as well as a 
subsequent report providing a diagnosis of epilepsy and an 
opinion linking that to the head injury in service.

Since the claim was reopened and granted on the basis of a 
service department record dated prior to the time of the 
original denial of service connection for the epilepsy 
disability, the effective date for the grant of service 
connection for that disability is based on the date of 
receipt of the original claim of entitlement to service 
connection, February 8, 1982.  See 38 C.F.R. §§ 3.156(c), 
3.400(q)(2).  

The veteran first initiated a claim for an epilepsy 
disorder/residuals of head injury on February 8, 1982, when 
he filed his formal application for service connection for 
that disorder.  See 38 C.F.R. §§ 3.1 (p), 3.151(a), 3.155, 
3.160(b).  Since this was not within one year after his 
separation from service, February 8, 1982, is the earliest 
effective date which may be assigned for an award of service 
connection for post-traumatic epilepsy, also claimed as 
residuals of head injury. 

Though the record at that time did not contain a formal 
medical diagnosis of epilepsy, or of seizures, the veteran 
was competent to attest and has that he had recurrent 
seizures since service, and these were later diagnosed as 
generalized seizures during an April 1987 VA examination.  
See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation).  Note that epilepsy can be defined as a 
condition characterized by recurrent seizures.  See 
http://www.websters-online-dictionary.org/Se/Seizures.html.
 
In summary, based on the foregoing, February 8, 1982, is the 
earliest effective date which may be assigned for an award of 
service connection for post-traumatic epilepsy, also claimed 
as residuals of head injury.

III.  Increased Ratings

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  
Evaluations of a service-connected disability requires review 
of the entire medical history regarding the disability.  
38 C.F.R. §§ 4.1, 4.2 (2007).  If there is a question that 
arises as to which evaluation to apply, the higher evaluation 
is for application if the disability more closely 
approximates the criteria for that rating; otherwise, the 
lower rating is for assignment.  38 C.F.R. § 4.7 (2007).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2007).  In every instance where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for compensable evaluation are not met. 38 
C.F.R. § 4.31 (2005).  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibility constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2007); DeLuca v. Brown, 
8 Vet. App. 202 (1995).

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

A.  Residuals of Fracture of the Left Tibial Plateau

The veteran is claiming an increased disability rating for 
his service-connected residuals of fracture of the left 
tibial plateau, which is currently evaluated as 20 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5262.  
Under that code, impairment of the tibia and fibula, with 
malunion of these bones resulting in moderate knee or ankle 
disability, a 20 percent evaluation is warranted.  A 30 
percent rating under this code is warranted when there is 
marked knee or ankle disability.  A 40 percent rating is 
assigned when there is nonunion of the tibia and fibula, with 
loose motion, requiring a brace.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262.  Words such as "slight," "moderate," 
and "marked" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2007).

The report of VA examination in November 2004 shows that the 
veteran reported having daily pain in the left knee, with 
flare-ups on long standing or long walking.  The veteran 
reported he did not use any crutches, braces or canes.  The 
veteran reported he had no episodes of dislocation or 
subluxation, or inflammatory arthritis.  The veteran reported 
he was a truck driver but was not working due to other 
medical conditions.  He cannot participate in sports, and 
cannot run because of his knee.  
 
On examination, extension and flexion of the left knee were 
to zero and 90 degrees, respectively; with pain on extremes 
causing motion to stop.  The veteran had no fatigue, 
weakness, or lack of endurance; and limitation of motion was 
secondary to pain.  Repetitive motion did not increase the 
range of motion lost.  The examiner made findings that there 
was objective evidence of painful motion; without edema, 
fusion, instability, weakness, tenderness, redness, heat, 
abnormal movement or guarding.  The knee did exhibit 
crepitus.  Weight bearing was good and gait was normal.  
There was no ankylosis, no leg length shortening, no 
inflammatory arthritis, and no prosthesis.  The diagnosis was 
fracture left tibial plateau with residual.

The report of VA examination in January 2006 for joints 
provides the most probative evidence regarding the current 
nature and severity of the veteran's service-connected 
residuals of fracture of the left tibial plateau.  During 
that examination, the veteran reported complaints of daily 
pain and morning stiffness, and in the last few months he had 
swelling and had to have fluid drained.  He treats the 
condition with etodolac, ibuprofen and other pain medication, 
which help with no adverse reactions.  He reported that he 
can get flare-ups with any strenuous activity but he avoids 
any such activity.  He uses a cane and a race on the left 
knee.  The veteran reported that he had no episodes of 
dislocations; and he had no inflammatory arthritis.  The 
veteran reported that he does not work and had not worked for 
2.5 years at his previous job as truck driver, partially 
because of his knee and also due to other medical problems.  
He stated that he can run but does not participate in sports 
because of his knee.  

On examination, ranges of motion included extension to zero 
degrees; and flexion to 70 degrees.  He had pain and stopped 
motion when the pain started.  With respect to assessing the 
functional impact of the disability, the examiner found there 
was no fatigue, weakness, or lack of endurance.  Limitation 
of motion was secondary to pain, and repetitive motion did 
not increase the loss of range of motion.  

The examiner found that there was objective evidence of pain; 
but no edema, effusion, instability, weakness, tenderness, 
redness, heat, or abnormal movement.  The veteran did exhibit 
guarding of movement.  On assessing functional limitations on 
standing and walking, the examiner found that weight bearing 
is fair, and noted that the veteran uses a cane.  The 
examiner found no evidence of ankylosis, no shortening of leg 
length, no inflammatory arthritis, and the veteran did not 
use a prosthesis.  After examination, the report contains a 
diagnosis of fracture left tibial plateau, status 
postoperative with residuals.

A tibia plateau is the top surface of the tibia on which the 
femoral condyles rest and articulate, forming the knee joint.  
Therefore, in addition to Diagnostic Code 5262 discussed 
above, the veteran's residuals of fracture of the left tibial 
plateau also merits evaluation under other diagnostic codes 
pertaining to the knee evaluation. See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256-5261, 5263 (discussed further below). 

First, however, with regard to Diagnostic Code 5262, the 
current 20 percent evaluation for residuals of fracture of 
the left tibial plateau reflects malunion with moderate knee 
disability.  The medical evidence of record does not show 
that the residuals of fracture of the left tibial plateau is 
productive of malunion with marked knee disability.  The 
medical evidence does not show any significant malunion of 
the knee joint due to residuals of the fracture of the left 
tibial plateau.  

The knee bends relatively well up to the point of 70 degrees 
at which there is pain, otherwise, there is no evidence that 
would reflect a malunion of the joint productive of marked 
disability.  In this regard, the veteran has reported having 
no episodes of dislocation, and the examiner found no 
objective evidence of edema, effusion, instability, weakness, 
tenderness, redness, heat, or abnormal movement, which might 
indicate some malunion.  The examiner made no finding 
explicitly of any malunion.  There are no medical records 
contrary to these findings.  Therefore, based on the 
foregoing, the Board finds that the residuals of fracture of 
the left tibial plateau are not productive of marked knee 
disability due to malunion so as to warrant a 30 percent 
disability under 38 C.F.R. § 4.71a, Diagnostic Code 5262.

With respect to the other knee-related diagnostic code 
criteria, note the following.
The normal range of motion for the knee is from zero degree 
extension to 140 degrees flexion. 38 C.F.R. § 4.71a, Plate II 
(2007).  Under Diagnostic Code 5260, a noncompensable rating 
is warranted for limitation of flexion of the leg to 60 
degrees.  A 10 percent rating is warranted for limitation of 
flexion of the leg to 45 degrees.  A 20 percent rating is 
warranted for limitation of flexion of the leg to 30 degrees.  
A 30 percent rating is warranted for limitation of flexion of 
the leg to 15 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, a noncompensable rating is 
warranted for limitation of extension of the leg to 5 
degrees.  A 10 percent rating is warranted for extension of 
the leg limited to 10 degrees.  A 20 percent rating is 
warranted for extension of the leg limited to 15 degrees.  A 
30 percent rating is warranted for extension of the leg 
limited to 20 degrees.  A 40 percent rating is warranted for 
extension of the left limited to 30 degrees. 38 C.F.R. § 
4.71a.

The medical evidence demonstrates that during the January 
2006 VA examination, the veteran had a range of motion of the 
left knee from 0 to 70 degrees, with pain beginning at 70 
degrees.  Since these results do not show that the left knee 
disability meets a noncompensable (zero percent rating) 
degree of limitation of flexion, nor a noncompensable degree 
of limitation of extension, a higher rating is not warranted 
under either Diagnostic Code 5260 or 5261.  The medical 
evidence also does not show that the service-connected 
residuals of fracture of the left tibial plateau manifests 
arthritis.  Therefore, application of Diagnostic Code 5003, 
which provides for a compensable evaluation for arthritis 
when limitation of motion is noncompensable, is not 
appropriate.

Based on the foregoing, the Board concludes that at this time 
there is not a medical and factual basis on which to conclude 
that there is functional loss due to pain in the veteran's 
left knee disability which is sufficient to warrant any 
additional rating for the service-connected disability.  See 
38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.

The Board has also considered other potentially applicable 
diagnostic codes. In this regard, the veteran reported having 
no incidents of dislocations, and objective medical evidence 
shows that the veteran's left knee is stable. At the January 
2006 VA examination, the examiner made an explicit finding 
that there was no instability or abnormal movement.  Thus, a 
compensable rating under Diagnostic Code 5257 cannot be 
assigned due to the lack of medical evidence showing any 
subluxation or instability of the veteran's right knee.

Similarly, the medical evidence does not indicate any 
impairment of the left knee resulting in dislocation of 
semilunar cartilage.  During the January 2006 VA examination, 
the examiner found no dislocation or effusion in the joint.  
The veteran has made no complaints of any "locking" and 
there is no other competent evidence of dislocated semilunar 
cartilage.  Hence, a higher rating is not warranted under 
Diagnostic Code 5258.  Also, a higher rating is not warranted 
under Diagnostic Code 5256 (for knee ankylosis) in light of 
the fact that the veteran objectively shows left knee motion.  
Lastly, there is no evidence of genu recurvatum as to warrant 
evaluation under Diagnostic Code 5263.  38 C.F.R. § 4.71a.

B.  Residuals of Fracture of the Right Fourth Metacarpal

The veteran is claiming an increased disability rating for 
his service-connected residuals of fracture of the right 
fourth metacarpal, which is currently evaluated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5227-
5155.  See 38 C.F.R. § 4.27 (2007).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5227, a 
noncompensable rating is assigned for favorable or 
unfavorable ankylosis of the ring finger (of the major or 
minor hand). The Note associated with these criteria states 
that the evaluator should also consider whether evaluation as 
amputation is warranted and whether additional evaluation is 
warranted for resulting limitation of motion of other digits 
or interference with overall function of the hand.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5155, a 10 percent 
rating is warranted for amputation of the ring finger at the 
proximal interphalangeal joint or proximal thereto (either 
hand), without metacarpal resection.  With metacarpal 
resection (more than 1/2 of that bone lost), a 20 percent 
rating is warranted (either hand). 

The report of VA examination in January 2006 of the hand 
provides the most probative evidence regarding the current 
nature and severity of the veteran's the service-connected 
residuals of fracture of the right fourth metacarpal.  During 
that examination, the veteran reported complaints of having 
some pain with inordinate use, but not with activities of 
daily living.  He reported that the disability was stable, 
with no flare ups; and that cold weather causes pain.

On examination, the examiner made the following objective 
findings.  The finger was not ankylosed.  The veteran had no 
active movement in the metaphalangeal joint of the fifth 
finger.  He had full range of motion in that joint on passive 
movement.  On evaluation of the hand as a unit, the veteran 
could touch his fingers to the thumb; and could place all of 
his fingers in the medial transverse fold of the palm except 
for the little finger, which lacked 1/2 inch in reaching the 
fold.  After examination, the report contains a diagnosis of 
fracture fourth metacarpal right hand with residuals. 

After a review of the record, the Board finds that the 
veteran's right fourth finger disability does not more 
closely approximate the criteria for a 20 percent rating than 
those for a 10 percent rating under Diagnostic Code 5155.  
The Board acknowledges medical findings of functional 
impairment of the right fourth finger, as reflected in 
findings from the January 2006 VA examination.   However, the 
medical record reflects that no part of the veteran's fourth 
finger has actually been amputated, and that he retains, at 
the very least, some functional ability of the right fourth 
finger. 

Accordingly, the Board does not find that the veteran's right 
fourth finger condition approximates disability equivalent to 
amputation with metacarpal resection, and thus does not 
warrant the maximum rating for amputation of the fourth 
finger. Rather, the veteran's disability more closely 
approximates amputation without metacarpal resection, as he 
still has his fourth finger, and is still, to some degree, 
able to use it.

The Board has also considered the service-connected residuals 
of fracture of the right fourth metacarpal under other 
pertinent diagnostic codes, specifically Diagnostic Code 5227 
and Diagnostic Code 5230.  However, under both Diagnostic 
Code 5227, for ankylosis of the ring or little finger, and 
Diagnostic Code 5230, for limitation of motion of the ring or 
little finger, the maximum disability rating available is 0 
percent.  As a higher disability rating is not available to 
the veteran under these codes, the Board will not consider a 
rating under either.

Accordingly, a rating in excess of 10 percent for residuals 
of fracture of the right fourth metacarpal is not warranted.
 
C.  Conclusions

Although the veteran may believe that his current ratings do 
not adequately reflect his degree of disability for the two 
disabilities, he is not competent to provide opinions that 
require medical knowledge. Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The clinical presentation of the service-connected residuals 
of fracture of the left tibial plateau, and residuals of 
fracture of the right fourth metacarpal, are neither unusual 
nor exceptional as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2007).  Clearly, due to the chronic nature of the residuals 
of the fractures of the left tibial plateau and of the right 
fourth metacarpal, interference with his employment is 
foreseeable. 

However, the record evidence does not reflect frequent 
periods of hospitalization because of these service-connected 
disabilities, or interference with employment to a degree 
greater than that contemplated by the regular schedular 
standards, which are based on the average impairment of 
employment.  Thus, the record does not present an exceptional 
case in which the respective ratings assigned under the 
applicable diagnostic codes is found to be inadequate.  See 
Moyer v. Derwinski, 1 Vet. App. 289, 293 (1992); see also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1994) (the disability 
rating, itself, is recognition that industrial capabilities 
are impaired).  Therefore, in the absence of such factors, 
the Board finds that the criteria for submission for 
consideration of an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996).

In summary, the preponderance of the evidence is against the 
claims for an increased rating for residuals of fracture of 
the left tibial plateau, or for residuals of fracture of the 
right fourth metacarpal.  As such, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied. 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
	

ORDER

An effective date of February 8, 1982, for the award of 
service connection for post-traumatic epilepsy, also claimed 
as residuals of head injury, is granted, subject to the 
applicable laws and regulations concerning the payment of 
monetary benefits.

Entitlement to a disability rating in excess of 20 percent 
for residuals of fracture of the left tibial plateau is 
denied.

Entitlement to a disability rating in excess of 10 percent 
for residuals of fracture of the right fourth metacarpal is 
denied.




REMAND

In the April 2005 rating decision, the RO granted service 
connection for post-traumatic epilepsy, also claimed as 
residuals of head injury, and assigned that disability a 100 
percent disability rating, effective from September 16, 2004.  
Later in April 2005, the veteran submitted a statement that 
he claimed compensation from an earlier effective date than 
September 16, 2004.  He claimed an earlier effective date for 
the assignment of a 100 percent disability rating (in 
addition to claiming an earlier effective date for 
entitlement to service connection for that disability).  

Subsequently, in a June 2005 rating decision, the RO denied 
an effective date earlier than September 16, 2004 for service 
connection for the epilepsy disability.

In July 2005, the veteran submitted a notice of disagreement 
as to the decision to assign an effective date of September 
16, 2004 for the assignment of a 100 percent disability 
rating, claiming an earlier effective date for that rating.  
Because the veteran has filed a notice of disagreement a 
remand to the RO is necessary in order for the RO to issue a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED for the following action:

The RO should provide the veteran a 
statement of the case as to the issue of 
entitlement to an effective date earlier 
than September 16, 2004, for a grant of a 
100 percent disability rating for 
service-connected post-traumatic 
epilepsy, also claimed as residuals of 
head injury.  The veteran should be 
informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of this issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  

If a timely substantive appeal is not 
filed, the claim should not be certified 
to the Board.  If so filed, subject to 
current appellate procedures, the case 
should be returned to the Board for 
further appellate consideration, if 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)





 Department of Veterans Affairs


